Citation Nr: 9913461	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-51 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from July 30, 1993 to March 
21, 1997, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied a rating in excess of 
10 percent for PTSD.

During the course of the appeal, the disability rating for 
the veteran's PTSD was increased from 10 percent to 30 
percent, effective from July 30, 1993, and from 30 percent to 
50 percent, effective from March 22, 1997.  However, since 
there has been no clearly expressed intent to limit the 
appeal on this issue to entitlement to a specified disability 
rating, the RO and the Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the 
increased rating for PTSD remains in appellate status.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was not manifested 
by more than definite social and industrial impairment or 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), from July 30, 
1993 through March 21, 1997.

2.  The veteran's PTSD currently results in no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.
CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD from July 30, 1993, to March 21, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (effective 
before November 7, 1996; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective since November 7, 1996).

2.  The schedular criteria for a rating in excess of 50 
percent for PTSD from March 22, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 9411 (1996) and Diagnostic Code 9411 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for PTSD by rating 
decision in January 1993 based on combat service in Vietnam 
and a November 1992 VA discharge summary reflecting a 
diagnosis of PTSD. 

VA outpatient treatment records dated from May 1993 to March 
1994 reflect ongoing treatment for the veteran's psychiatric 
problems.  The veteran denied any suicidal or homicidal 
ideations.  

The veteran underwent a VA PTSD examination in January 1996.  
He indicated at that time that he had intrusive and repeated 
recollections of his combat experiences in Vietnam.  He 
stated that he suffered from flashbacks and nightmares about 
once a week.  He remarked that he did not like to be in a 
dark room.  Examination revealed the veteran's affect to be 
constricted; his mood was depressed and anxious.  The veteran 
indicated that his social and physical activities were being 
progressively constricted.  He insight was limited and his 
judgment was okay.  The diagnosis was chronic PTSD.

VA outpatient treatment records from February 1995 to 
February 1996 reflect ongoing treatment for his PTSD, as well 
as for physical problems, including multiple sclerosis.  A 
March 1995 record reflects that the veteran was able to 
discuss his combat experiences without getting "too 
emotional."  In May 1995 the veteran expressed feelings of 
survivor guilt.  In December 1995 he complained of sleep 
disturbance.  He also reported getting along better with his 
children.  

The veteran underwent another VA PTSD examination in July 
1996.  It was noted that he last worked in June 1993.  The 
veteran had intrusive thoughts of his Vietnam experience on a 
weekly basis.  He indicated that he had trouble sleeping due 
to nightmares.  The veteran was married and had three grown 
children ages 23, 27, and 30.  Examination revealed poor eye 
contact and constricted affect.  There were no delusions or 
hallucinations, and the veteran denied any suicidal or 
homicidal ideations.  Decreased concentration was noted; 
recent and remote memory were okay.  His insight was very 
limited and his judgment was okay.  The diagnosis was chronic 
PTSD.  The examiner indicated that the veteran's employment 
difficulties were 40 percent due to PTSD and 60 percent due 
to his multiple sclerosis.

At a February 1997 VA PTSD examination, the veteran indicated 
that he lived at home with his wife.  He complained of sleep 
disturbance, nightmares, and irritability.  The veteran 
walked with leg braces and was well-oriented to all spheres.  
It was further noted that he spoke clearly with coherent and 
relevant answers.  His affect was full range, and his mood 
was depressed.  There was no evidence of psychotic symptoms, 
and his memory for recent and remote events was good.  The 
diagnoses were PTSD and major depressive disorder secondary 
to multiple sclerosis.  The veteran was assigned a Global 
Assessment of Functioning (GAF) evaluation of 45.

A March 1997 VA PTSD examination reflects that the veteran 
complained of an increase in nightmares to four times a week.  
He said that the nightmares were causing him social and 
martial strife.  The diagnosis was PTSD, and the veteran was 
assigned a GAF of 45.

The veteran underwent another VA examination in September 
1997.  He stated that he took Imipramine but was being 
switched to Sertraline.  He stated that he had problems 
getting along with people, including his wife.  The veteran 
complained of sleeping difficulties and problems with 
concentration.  He reported nightmares four to five times per 
week.  He mentioned that he avoided crowds and dark places.  
The veteran indicated that he had two or three friends, but 
that he did not do much of anything for fun.  Sometimes he 
visited the parent of one of his friends.  He indicated that 
sometimes his grandson gets "under my skin."  He admitted 
that he could sometimes express warmth, but at other times he 
seemed blocked by a feeling that he "can't accept being with 
other people."  The veteran denied suicidal ideations and had 
crying spells.  He reported irritability, difficulty in 
concentrating, and difficulty in making decisions.  
Examination revealed that the veteran was neatly and casually 
dressed.  His facial features seemed mask-like, and his 
speech was mildly dysarthric.  His mood seemed depressed.  He 
was well oriented but reported experiencing auditory 
hallucinations.  He admitted to being very suspicious and 
always on guard.  The diagnosis was PTSD.  He was assigned a 
GAF score of 50.

In conjunction with the September 1997 VA psychiatric 
examination, the veteran underwent a psychological survey.  
His speech was slow and hesitant but intelligible.  His 
affect was subdued, anxious, and at times he seemed tearful.  
Psychological testing revealed the veteran's intellectual 
functioning to be in the low average range.  Memory 
functioning and cognitive flexibility were in the mildly 
impaired range.  Depression was mentioned as the most 
prominent emotional characteristic of his psychological 
profile.  It was noted that although the veteran admitted 
occasional unusual sensory experiences and indulgence in 
fantasy, these experiences seemed to fall short of the 
criteria of frank thought disorder or weak reality bonds.  
The diagnoses were PTSD and dysthymic disorder.

In an October 1998 statement, the veteran indicated that his 
condition was worsening.  He mentioned that he had been on 
anti-depressant medications for 13 years.

A December 1998 statement from the veteran's wife indicated 
that she felt the veteran's condition was worsening.  She 
noticed that his concentration was not very good and that he 
would not always follow a conversation.  She stated that all 
he did was sit in a corner of the dining room and watch 
Vietnam War movies.  He desired to be alone and tended to 
complained and argue constantly, especially with his 
daughter.  He did not have as many friends as he used to, due 
to the fact that he was unintentionally rude to them.  The 
veteran had related some thoughts of suicide to her.  She 
indicated that the veteran's behavior had caused tremendous 
marital stress.
Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 70 percent were 
severe impairment of the ability to establish and maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The criteria for a rating of 50 
percent were considerable impairment of ability to establish 
or maintain effective or favorable relationships with people; 
and psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was for application for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  When 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating is assigned.

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.  

At this point the Board again notes that the disability 
rating for the veteran's PTSD was increased during the course 
of the appeal.  The increase from 10 percent to 30 percent 
was effective from July 30, 1993.  The increase from 30 
percent to 50 percent was effective from March 22, 1997.  
Therefore, the Board must consider whether a rating in excess 
of 30 percent was warranted from July 30, 1993 to March 21, 
1997, and to a rating in excess of 50 percent thereafter or 
from March 22, 1997.  The Board observes that in Rhodan v. 
West, 12 Vet. App. 55 (1998), it was held that the new rating 
criteria regarding mental disorders could not have 
retroactive application prior to November 7, 1996.  However, 
in adjudicating both aspects of this increased rating claim, 
the Board must consider both the old and new rating criteria.  
Karnas, supra.

After reviewing the evidence of record pertinent to the 
period of time prior to March 22, 1997 (under the old and new 
rating criteria), the Board finds that the veteran's service-
connected PTSD was not manifested by more than definite 
social and industrial impairment or more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), from July 30, 1993 through March 21, 
1997.  In support of this conclusion, the Board notes that, 
while medical records and examination reports show that his 
PTSD was symptomatic during the period of time in question, 
and productive of some difficulty in establishing and 
maintaining effective work and social relationships, the 
relevant medical evidence does not show a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired abstract thinking; or any appreciable disturbances 
of motivation and mood.  A March 1995 record reflects that 
the veteran was able to discuss his combat experiences 
without getting "too emotional", and in December 1995, while 
he complained of sleep disturbance,  he also reported getting 
along better with his children.  A VA PTSD examination in 
July 1996 noted PTSD symptoms but it was also reported that 
he had no delusions or hallucinations, and the veteran denied 
any suicidal or homicidal ideations.  Decreased concentration 
was noted and that time but recent and remote memory were 
okay.  His insight was very limited but his judgment was 
okay.  The examiner indicated that the veteran's employment 
difficulties were due, in part, to PTSD, but 60 percent of 
his industrial impairment was attributed to his multiple 
sclerosis.  A February 1997 VA psychiatric examination showed 
that the veteran was well-oriented to all spheres, he spoke 
clearly with coherent and relevant answers, his affect was 
full range, there was no evidence of psychotic symptoms, and 
his memory for recent and remote events was good.  While a 
GAF score of 45 was noted, this was due, in part, a major 
depressive disorder secondary to multiple sclerosis. 

The Board finds that the requirements for a rating in excess 
of 30 percent for PTSD, from July 30, 1993 to March 22, 1997, 
under both the old and new rating criteria, have not been 
met. 

The question that remains is whether a rating in excess of 50 
percent is warranted for PTSD, from March 22, 1997.  After 
considering the more recent evidence and the new rating 
criteria, the Board is unable to conclude that the veteran's 
PTSD is manifested by  symptomatology such as severe 
manifestations as obsessional rituals; illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting his ability to act independently or appropriately, 
neglect of personal appearance and hygiene, the inability to 
establish and maintain effective relationships.  Although the 
veteran and his wife have reported marital difficulties, the 
veteran has nevertheless maintained a marriage of over three 
decades duration.  He also has contact with some of his 
children and grandchildren.  The veteran speaks coherently 
and has exhibited adequate memory and judgment.  Accordingly, 
a rating in excess of 50 percent is not warranted under the 
new rating criteria.

Secondly, the Board is compelled to find that the same result 
would hold under the old rating criteria.  The veteran's 
employment history and medical examinations have demonstrated 
some industrial impairment (due to his PTSD), and his ability 
to establish or maintain effective or favorable relationships 
with people is impaired.  However, the next higher rating of 
70 percent under the old criteria is not warranted in that 
severe psychoneurotic symptomatology has not been shown.  
Psychological testing did reveal that the veteran suffers 
some cognitive impairment.  However, it was described as 
mild.  Further, an opinion from the July 1996 VA examiner has 
shown that that the veteran's PTSD is not the only or major 
hindrance in the veteran's difficulty in obtaining gainful 
employment.  Therefore, the criteria for a rating in excess 
of 50 percent have not been met under either the old or the 
new regulations.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case, the disability picture is not so exceptional or 
unusual as to warrant referral for consideration of an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's PTSD, alone, has resulted 
in frequent hospitalizations or marked interference in 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, 
from July 30, 1993 to March 21, 1997, is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD after March 21, 1997, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

